Citation Nr: 1538333	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a back disability,


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher
INTRODUCTION

The Veteran served on active duty from November 2002 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was before the Board in April 2015 when it was remanded for additional development.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing held at the RO.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The most credible and competent evidence does not support the conclusion that a right ankle disability had its onset in service, or that a current right ankle disability is related to active military service or service-connected disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service or service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As regards the right ankle claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters in January and April 2008, prior to the initial adjudication of the claim in August 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records has been completed.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Most recently, as directed by the April 2015 Board remand, VA treatment records dated through 2015 were obtained.  The Veteran also was afforded the appropriate VA examination in May 2015 to determine the nature and etiology of his claimed right ankle disability.  The 2015 examination (and addendum opinion) was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Discussion of the Veteran's January 2015 travel Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue addressed herein was identified as an issue on appeal.  Information was elicited from the Veteran concerning the nature and etiology of his claimed right ankle disability.

As VA's duties to notify and assist are met, the Board will address the merits of the claim. 

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Veteran maintains that he has suffered from a right ankle disability since his military service.  He maintains that he first noticed right ankle pain while running in physical training (PT) during service.  See December 2007 VA Form 21-526, January 2015 hearing transcript.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

STRs are negative for complaints or findings related to a right ankle disability.  In a September 2006 Report of Medical Assessment, the Veteran specifically denied suffering from any injury or illness while on active duty for which he did not seek medical care.  While he reported knee trouble, he did not report right ankle problems and stated that he had no other medical concerns.  A September 2006 separation examination report revealed no ankle abnormalities.  

An August 2008 rating decision granted service connection for right and left knee disabilities.

Following service, VA treatment records dated from 2009 to 2015 note that the Veteran was seen for several disabilities; however, he did not report any symptoms or history of right ankle disability at any time.  

A May 2015 VA examination report notes the Veteran's complaints of right ankle pain since service.  He reported using an Ace wrap about three times per month to treat his ankle.  He denied receiving any medical treatment for his ankle complaints.  Examination revealed limitation of right ankle motion in both dorsiflexion and plantar flexion, with no pain noted.  Strength was full.  X-ray studies did not show arthritis, dislocation, or fracture, but did show marked pes planus and plantar heel spurs.  In a May 2015 addendum opinion, the VA examiner stated that the Veteran's claimed right ankle disability was less likely than not (less than 50% probability) incurred in or caused by service or caused or aggravated by service-connected knee disability.  In this regard, the examiner noted that STRs, including a September 2006 separation examination report, are silent for any complaints, diagnosis and treatments of any right ankle problems.  The examiner further stated that "medical literature does not support patellofemoral syndrome as a cause of ankle problems."  Medical literature, does, however, support aging as one cause.  

To the extent that the Veteran has a right ankle disability, the claim of entitlement to service connection on a direct-incurrence basis is lacking.  There is no objective indication of in-service incurrence of any right ankle disability.  The Veteran's STRs are completely unremarkable for any complaint, treatment, or clinical diagnosis of right ankle disability during active duty military service, as noted above.  The Veteran has in fact stated that he never sought treatment for right ankle complaints in service, and instead tried to walk off his symptoms.  See January 2015 hearing transcript.  

As for there being a medical nexus between the Veteran's service and any current right ankle disability, the May 2015 VA opinion is against the Veteran's claim.  The examiner reviewed the claims file, examined the Veteran, and referenced specific evidence as noted above; this makes for persuasive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  There is no medical evidence to the contrary.

The preponderance of the evidence also fails to show that any current right ankle disability is caused or aggravated by a service-connected disability, to include right and left knee disabilities.  Again, the May 2015 VA opinion is against the Veteran's claim.  The examiner reviewed the claims file, examined the Veteran, and referenced specific evidence as noted above; this makes for persuasive rationale.  See Nieves-Rodriguez, supra; see also Wray, supra.  No opinion to the contrary has been presented.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, right ankle disability, falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to report ankle pain, as well as running during PT in service, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to any right ankle disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Any assertion of experiencing a right ankle disability since service is weakened by the lack of supporting corroborative evidence.  Reference is again made to the Veteran's September 2006 report of medical history wherein he did not identify right ankle disability even though he noted other disabilities.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.

In arriving at the decision to deny the service connection claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the claim is denied. 


ORDER

Service connection for a right ankle disability is denied.


REMAND

Unfortunately, another remand is required for the remaining claim.  The issue of entitlement to service connection for a back disability was remanded by the Board in April 2015, in pertinent part, to obtain an opinion as to the etiology of any current back disability.  The Board finds that the May 2015 VA opinion obtained on remand is inadequate for adjudication purposes.

The 2015 VA examiner stated that she reviewed the Veteran's claims file and acknowledged that the Veteran was seen in November 2006 for lumbar strain.  She then went on to state, "However, separation exam is silent for any mention of any chronic back condition."  In fact, the Veteran underwent his separation examination in September 2006, prior to being seen with complaints of low back pain in November 2006.  The examiner's rationale is not supported by the facts as shown in the STRs.

The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015).  See also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, new opinions should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's back disability from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any back disability diagnosed during the appeal period had its onset in or is otherwise related to service.  In providing the above-noted opinion, the examiner must take into account the November 2006 treatment for lumbar strain and the Veteran's report of in-service onset and continuing complaints thereafter.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any back disability diagnosed during the appeal was caused or aggravated by the Veteran's service-connected knee disabilities.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The opinions must be based on a review of the entire claims file (to include the Veteran's service treatment records) and contain a complete rationale. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


